Citation Nr: 0534382	
Decision Date: 12/21/05    Archive Date: 12/30/05

DOCKET NO.  03-08 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.  He served as a light weapons infantryman in 
the Republic of Vietnam and was awarded two Purple Heart 
Medals and the Air Medal.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a June 2001 rating decision rendered by the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In August 2005, the veteran testified at a hearing before the 
undersigned Veterans Law Judge sitting at the RO.  A 
transcript of this hearing is associated with the claims 
folder.  

REMAND

At the August 2005 hearing, the veteran raised the issues of 
entitlement to service connection for alcohol and drug abuse 
as secondary to his service-connected PTSD.  These issues 
should be addressed by the originating agency before the 
Board decides the initial evaluation issue on appeal since 
the impairment from such disorders would be for consideration 
in rating the service-connected psychiatric disability if 
service connection is granted for such disorders.  

In addition to the foregoing, at his hearing before the Board 
the veteran noted that he had received recent treatment from 
VA medical facilities in Northport, New York, and an 
undisclosed location in Florida.  The veteran's 
representative subsequently submitted records from the 
facility in Northport; however, recent treatment records from 
Florida are not of record.  The procurement of such pertinent 
medical reports is required.  Where VA has constructive or 
actual knowledge of the availability of pertinent reports in 
the possession of VA, an attempt to obtain those reports must 
be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(holding that documents which were not actually before the 
adjudicators but had been generated by VA employees or 
submitted to VA by claimant were, "in contemplation of law, 
before the Secretary and the Board and should be included in 
the record").  As records in the possession of the VA are 
deemed to be constructively of record, they must be obtained.  
On remand, the veteran should be asked to identify the VA 
medical facility in Florida where he received treatment for 
his PTSD.  The originating agency should obtain any 
additional VA medical records referenced by the veteran.

The Board also notes that the most recent compensation and 
pension examination was conducted in April 2003.  The "duty 
to assist" requires a "thorough and contemporaneous medical 
examination" that is sufficient to ascertain the current 
level of disability, and accounts for its history.  Floyd v. 
Brown, 9 Vet. App. 88, 93 (1995).  This medical examination 
must consider the records of prior medical examinations and 
treatment in order to assure a fully informed decision.  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Thus, on 
remand, the veteran should be afforded another VA examination 
addressing the severity of his service-connected PTSD and any 
secondary substance abuse problems.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, DC, for the following 
actions:

1.  The RO or the AMC should request the 
veteran to identify the VA medical 
facility in Florida where he received 
treatment for his PTSD.  When the 
requested information is received, the RO 
or the AMC should obtain a copy of all 
indicated records.  

2.  The RO should issue a letter to the 
veteran providing him with the notice 
required under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), in response to his 
claims for service connection for alcohol 
and drug abuse disorders, to include 
notice that he should submit any 
pertinent evidence in his possession.  

3.  Thereafter, the RO or the AMC should 
take appropriate steps to obtain any 
pertinent evidence identified but not 
provided by the appellant.  If the RO or 
the AMC is unable to obtain any pertinent 
evidence identified by the appellant, it 
should so inform the appellant and his 
representative and request them to 
provide the outstanding evidence. 

4.  Then, the RO or the AMC should 
arrange for the veteran to be afforded a 
VA examination to determine the severity 
of his PTSD and the etiology and severity 
of any substance abuse disorders present.  
The veteran should be notified of the 
date, time, and place of the examination 
in writing.  The claims folder, to 
include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner.

The examiner should determine whether any 
substance abuse disorders are present 
and, if so, for each such disorder 
provide an opinion as to whether there is 
a 50 percent or better probability that 
the disorder was caused or chronically 
worsened by the veteran's PTSD.

The examiner should identify all signs 
and symptoms of the veteran's PTSD and 
any associated psychiatric disorders, 
including the frequency and severity of 
the symptoms, and indicate the degree of 
impairment attributable to the service-
connected psychiatric disability.  To the 
extent possible, the examiner should 
distinguish the manifestations of any non 
service-connected disorders from those of 
the service-connected disability.  The 
examiner should provide a global 
assessment of functioning score based on 
the service-connected psychiatric 
disability, and specifically comment on 
the impact, if any, of the service-
connected disability on the veteran's 
employability.  

The supporting rationale for each opinion 
expressed must also be provided.

5.  Thereafter, the RO or the AMC should 
review the claims folder and ensure that 
the requested development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

6.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

7.  Then, the RO or the AMC should 
adjudicate the veteran's claims for 
service connection for alcohol and drug 
abuse disorders and inform the veteran of 
his appellate rights with respect to the 
decision.  

8.  The RO or the AMC should also 
readjudicate the issue on appeal based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO or 
the AMC should issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
appropriate opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
veteran need take no action until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

